Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López,
a la cual se unen la Juez Asociada Señora Na-veira de Rodón y el Juez Asociado Señor Alonso Alonso.
Coincidimos con la opinión mayoritaria emitida por el Tribunal en el presente caso, a los efectos de que la manifes-tación que alegadamente le hiciera la Sra. Carmen Figueroa al demandante recurrente Nieves López no era admisible en evidencia bajo las disposiciones de lo, Regla 64(A)(5) de Evidencia, 32 L.P.R.A. Ap. IV para el Tribunal General de Justi-cia. No hay duda de que no habiendo demostrado Nieves Ló-pez a nivel de instancia que hubiera realizado diligencias su-ficientes y razonables para localizar a la señora Figueroa, esta persona no podía ser considerada como un “testigo no disponible” por lo que dicha manifestación no era admisible en evidencia bajo esa disposición legal en particular.
Diferimos, sin embargo, de la determinación a la que llega una mayoría de los integrantes del Tribunal de que el testimonio objetado no era admisible al amparo de lo dis-puesto por la Regla 65(B) de Evidencia, 32 L.P.R.A. Ap. IV. No obstante ser sustancialmente correcta la exposición doc-trinaria que al respecto hace el Tribunal, incurre en error al aplicar la misma a los hechos del caso. Ello primordialmente debido a que el Tribunal, al confundir la etapa de admisibili-dad de evidencia con la etapa de la aquilatación de la prueba admitida y adjudicación final del caso, usurpa la función del juzgador de los hechos a nivel de instancia.
Disentimos, en adición, por cuanto somos del criterio que la declaración objetada resulta ser igualmente admisible en evidencia bajo las disposiciones de la Regla 65(A) de Evidencia, 32 L.P.R.A. Ap. IV situación que el Tribunal, inexpli-cablemente, pasa completamente por alto en la opinión ma-yoritaria que emite. Veamos.
*441b — l
Establece la Regla 65(B) de Evidencia, supra, en lo pertinente, que:
Es admisible como excepción a la regla de prueba de refe-rencia aunque el declarante esté disponible como testigo:
(B) Declaraciones espontáneas por excitación: Una decla-ración hecha mientras el declarante estaba bajo la influencia de excitación causada por la percepción de un acto, evento o condición y la declaración se refiere a dicho acto, evento o con-dición.
Como correctamente se expresa en la opinión mayorita-ria emitida, en Pueblo v. Cortés del Castillo, 86 D.P.R. 220, 229 (1962) —reiterado en Pueblo v. García Reyes, 113 D.P.R. 843, 853 (1983)— establecimos los tres requisitos que tienen que concurrir para que pueda entrar en vigor esta excepción a la prueba de referencia, a saber: “(1) un evento suficiente-mente alarmante que produzca una manifestación espontá-nea e irreflexiva; (2) falta de tiempo para inventar la mani-festación; y (3) la manifestación debe referirse al evento que la causa.” (Énfasis en el original.)
Como surge de una lectura de la opinión mayoritaria emi-tida, el Tribunal —aun cuando reconoce que una “colisión entre automóviles detenidos puede catalogarse como un evento excitante o alarmante susceptible de provocar decla-raciones espontáneas” (opinión mayoritaria, pág. 435)— con-cluye que si “algo la prueba, de manera objetiva, permite razonablemente concluir es que no estaba [la señora Figueroa] excitada y perturbada” (id., pág. 436); ello en vista de que “fría y calculadamente mintió sobre su teléfono —y pre-sumiblemente sobre su nombre— para aprovechar de ese modo y desaparecer del lugar” (id.).
En primer lugar, no debemos olvidarnos que los seres hu-manos respondemos de distintas maneras ante determi-nadas circunstancias. Así, por ejemplo, todos hemos sido tes-*442tigos de situaciones en que personas, ante la muerte de un ser querido, reaccionan en forma visiblemente incontrolada, necesitando de la ayuda de masivas dosis de barbitúricos para calmar sus nervios, mientras que otras igualmente afectadas reaccionan estoicamente, sus profundos senti-mientos apenas perceptibles.
El hecho de que la señora Figueroa, al verse envuelta en este accidente, no haya reaccionado en forma histérica, no quiere- decir que ella no hubiera experimentado —en pala-bras de la mayoría del Tribunal— un evento suficientemente alarmante que fuera capaz de producir una manifestación es-pontánea e irreflexiva de su parte.
La mayoría, en apoyo de su conclusión de que la señora Figueroa no estaba excitada, señala que dicha dama tan poco excitada y perturbada estaba, que “fría y calculadamente mintió sobre su teléfono ...”. (Énfasis suplido.) Opinión ma-yoritaria, pág. 436. ¿En qué basa el Tribunal su determina-ción de que esta señora mintió?
La misma está predicada en el hecho escueto de que la señora Figueroa no pudo ser localizada por el demandante López Nieves en el teléfono que ella le proporcionara. Sabido es que todo lo que se necesita para que un número de telé-fono resulte “equivocado” lo es un cambio en tan sólo uno de sus dígitos. Ese hecho —el de no poder ser localizada— ¿es suficiente para concluir que mintió?
¿Acaso no es posible que en la excitación del momento —aun cuando externamente no demostrara la misma— ella le brindara a López Nieves un número equivocado? El hecho de que esa persona brindara un número telefónico donde posteriormente no pudiera ser localizada, ¿es un hecho tan insólito y único como para que inescapablemente se pueda concluir que esa persona mintió en lugar de meramente ha-berse equivocado debido a la situación de tensión por la que en ese momento atravesaba? ¿Resulta razonable la conclu-*443sión del Tribunal? Nos parece que, cuando menos, tan razo-nable resulta ser una inferencia como la otra.
Un examen desapasionado de los hechos, tal como los ex-pone el Tribunal en la opinión mayoritaria que emite, nos convence de que no existe razón jurídica válida alguna para denegar la admisión en evidencia, bajo la Regla 65(B) de Evidencia, supra, del testimonio del demandante López Nieves en relación con las manifestaciones que alegada-mente le hiciera la señora Figueroa. Dicho testimonio, prima facie, cumple con los tres requisitos exigidos por la citada Regla 65(B) y por nuestra jurisprudencia. Pueblo v. Cortés del Castillo, ante; Pueblo v. García Reyes, ante.
Ello es así por cuanto la prueba incontrovertida en el pre-sente caso es a los efectos de que la señora Figueroa experi-mentó “un evento suficientemente alarmante” (el accidente) que produjo una “manifestación espontánea e irreflexiva” (que había chocado a López Nieves por razón de que el de-mandado Rexach Bonet, a su vez, la había impactado a ella) no contando con “tiempo para inventar la manifestación” (lo expresó inmediatamente después de ocurrido el accidente), y dicha manifestación se refería “al evento que la causa” (el accidente). Pueblo v. Cortés del Castillo, ante. Véase Pueblo v. García Reyes, ante.
El error en que incurre la mayoría del Tribunal en el pre-sente caso consiste en que confunde y mezcla las dos etapas y funciones que tiene todo juez que preside un proceso a nivel de instancia en relación con la prueba que es ofrecida y presentada en evidencia por las partes durante el transcurso del mismo: (1) la de admisibilidad propiamente de la prueba ofrecida y (2) la de aquilatación de la prueba admitida y adjudicación del caso. La dificultad para concebir lo ante-riormente expuesto en el presente caso se debe a que en el mismo, como se trata de un proceso civil, una misma persona tiene las dos funciones. Se trata, sin embargo, de dos etapas separadas que conllevan la realización de dos funciones dis-*444tintas. La diferencia entre ellas se percibe claramente en casos en que el juzgador de los hechos es el jurado, ya sea en casos criminales en nuestra jurisdicción, ya en casos civiles en la jurisdicción federal.
El caso de autos, sin embargo, presenta una situación bastante sencilla. No obstante el juez que presidió el proceso tuvo que llevar a cabo las dos mencionadas funciones, debe recordarse que la prueba sobre las circunstancias en que ocurre la manifestación de la señora Figueroa fue una in-controvertida. No habiendo conflicto de prueba que dirimir en relación con la misma,(1) siendo ésta una prueba factible y posible, y cumpliéndose con los tres requisitos exigidos por la citada Regla 65(B) de Evidencia y por la jurisprudencia aplicable, dicha prueba, repetimos, era admisible en eviden-cia. Posteriormente, ya en la etapa de adjudicación final del caso, le correspondía al juez de instancia —en su función de juzgador de los hechos— determinar y decidir qué credibili-dad o valor probatorio merecía la misma.
Es por ello que resulta errónea la actuación del Tribunal en el presente caso. Los argumentos que utiliza la mayoría en apoyo de su posición de que la prueba en controversia no era admisible en evidencia realmente son de la competencia del juez de instancia en su función de juzgador de los he-chos. En otras palabras, y en resumen, al Tribunal embar-carse en conjeturas y especulaciones sobre si la señora Figueroa mintió o no, está usurpando la función del magis-trado de instancia en la etapa de la adjudicación del caso.
*445HH l-H
La manifestación que alegadamente le hiciera la señora Figueroa al demandante recurrente Nieves López era igual-mente admisible en evidencia bajo las disposiciones de la Regla 65(A) de Evidencia, supra. Dicha disposición legal, en lo pertinente, establece que:
Es admisible como excepción a la regla de prueba de refe-rencia aunque el declarante esté disponible como testigo:
(A) Declaraciones contemporáneas a la percepción: Una declaración narrando, describiendo o explicando un acto, con-dición o evento percibido por el declarante y hecha mientras el declarante percibía dicho acto, condición o evento, o inmedia-tamente después.
De entrada, debemos advertir que bajo esta excepción —al igual que bajo las demás excepciones contempladas en la Regla 65 de Evidencia, supra— “la admisibilidad de la declaración no está condicionada a la no disponibilidad del declarante para comparecer como testigo”. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. VIII, pág. 373. Ello se debe a que estas excepciones están revestidas de suficientes garan-tías circunstanciales de confiabilidad, por lo que se prescinde del requisito de no disponibilidad del declarante. Id.; 4 Weinstein’s Evidence Sec. 803[01] (1988).
En el caso de las declaraciones contemporáneas a la per-cepción, la garantía circunstancial de confiabilidad radica en “que la contemporaneidad entre el evento y la declaración es un obstáculo contra la fabricación”. Chiesa, op. cit., pág. 375. Lo que pretende recoger esta excepción es aquella declara-ción espontánea que se produce mientras se percibe un evento, o inmediatamente después, y la cual no se encuentra atada a un momento de reflexión por parte del declarante. *446Weinstein, supra, Sec. 803(1)[01].(2) Debe señalarse, sin embargo, que en esta clase de situaciones, la contemporaneidad aunque esencial no es absoluta. Algún tiempo debe ser permitido para trasladar lo percibido en una declaración. E.W. Clearly, McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984, Sec. 298. “La contemporaneidad absoluta es prácticamente imposible, pues el presente en un instante se ha convertido en pasado. Por eso la regla añade, al final, ‘o inmediatamente después’. Si el intervalo de tiempo transcurrido entre el suceso y la declaración es lo suficientemente extenso como para eliminar la razón de ser de la excepción, el tribunal debe excluir la declaración.” Chiesa, op. cit. Sin embargo, no hay una regla absoluta para determinar qué intervalo de tiempo es lo suficientemente ex-tenso como para no admitir una declaración bajo esta excep-ción.(3) En última instancia, la investigación debe estar diri-gida a determinar si a la luz de las circunstancias particu-lares de cada caso, el lapso de tiempo que ha transcurrido entre el evento y la declaración le ha permitido al declarante reflexionar sobre lo percibido. Clearly, op. cit.
En síntesis, para que una declaración sea admisible bajo esta excepción se deben satisfacer los siguientes requisitos: *447(1) la declaración tiene que ser hecha mientras el evento o condición es percibido o inmediatamente después; (2) el de-clarante tiene que haber percibido el evento o condición aun-que no haya sido partícipe del mismo; (3) la declaración sólo debe limitarse a explicar, narrar o describir el suceso o con-dición percibido, y (4) el intervalo de tiempo transcurrido entre lo percibido y lo declarado debe ser tal que no le per-mita al declarante reflexionar sobre lo que ha visto. Wein-stein, supra; J.R. Waltz, The Present Sense Impression Exception to the Rule Against Hearsay: Origins and Attributes, 66 (Núm. 4) Iowa L. Rev. 869, 876-882 (1981).
Un somero examen de los hechos particulares de este caso es más que suficiente para poder concluir que el testi-monio objetado era admisible en evidencia bajo la citada Re-gla 65(A). Tenemos que: (1) la manifestación de la señora Figueroa fue hecha inmediatamente después de ocurrido el evento (el accidente); (2) la señora Figueroa ciertamente fue una partícipe del mismo;(4) (3) la manifestación se limitó a explicar el accidente, y (4) habiendo sido realizada dicha ma-nifestación inmediatamente después de ocurrido éste, se puede razonablemente concluir que la señora Figueroa no tuvo tiempo para reflexionar sobre ello.
III
En resumen, disentimos por cuanto la manifestación que alegadamente le hiciera el día del accidente la Sra. Carmen Figueroa al demandante Nieves López era admisible en evi-dencia tanto bajo las disposiciones de la Regla 65(B) como las de la Regla 65(A) de Evidencia, supra. Siendo ello así, revocaríamos la sentencia recurrida.

(1) No hay duda que, aun en la etapa de admisibilidad, el juez en muchas ocasiones se ve en la obligación de dirimir credibilidad, por cuanto la prueba al respecto es conflictiva. Una vez se resuelve que la prueba es admisible, el juez al resolver el caso, en su función de juzgador de los hechos, adjudica finalmente credibilidad. Un ejemplo de ello lo constituye las disposiciones de la Regla 9(C) y (E) de Evidencia, 32 L.P.R.A. Ap. iy relativas las mismas a la admisibilidad de la confesión del acusado en un proceso criminal que se ventila por jurado.


(2) En lo que respecta a las declaraciones espontáneas por excitación, como señala la mayoría del Tribunal, la garantía circunstancial de éstas “yace en la ocurrencia de un evento o suceso de tal naturaleza o intensidad que genere una expresión espontánea. De ordinario, la combinación física y psicológica de estos factores paraliza temporalmente la facultad de reflexión, y ello reduce las proba-bilidades de fabricación de la declaración. Pueblo v. Cortés del Castillo, 86 D.P.R. 220, 229 (1962); [E.L.] Chiesa, [Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. I, Cap. VIII,] pág. 377; [E.W.] Clearly, [McCormick on Evidence, 3ra ed., Minnesota, Ed. West Publishing Co., 1984,] Sec. 297; [4] Weinstein’s [Evidence, Sec. 804(a)[01] (1988)]”. Opinión mayoritaria, pág. 435.


(3) Sobre este particular, véase United States v. Obayagbona, 627 F. Supp. 329, 339-340 (E.D.N.Y. 1985), donde se admite bajo esta excepción una declara-ción hecha quince minutos después de haberse percibido el suceso; United States v. Blakey, 607 F.2d 779, 784-786 (7mo Cir. 1979), en donde se admite una declara-ción hecha veintitrés minutos después de haberse percibido el evento.


(4) Es importante enfatizar que la “participación” de la Sra. Carmen Figueroa en el accidente ocurrido no está en controversia.